Exhibit 99.1 CORPBANCA AND SUBSIDIARIES Consolidated financial statements for the years ended December 31, 2012 and 2011 and independent auditor's report INDEPENDENT AUDITORS' REPORT To the shareholders of CORPBANCA We have audited the accompanying consolidated financial statements of CORPBANCA and its subsidiaries (hereinafter "the Bank"), which comprise the consolidated statements of financial position as of December 31, 2012 and 2011 and the related consolidated statements of income, comprehensive income, changes in shareholders' equity and cash flows for the years then ended and the related notes to the consolidated financial statements. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting standards and instructions issued by the Superintendency of Banks and Financial Institutions. This responsibility includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards in Chile. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risk of material misstatement of the consolidated financial statement, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the Bank's consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of entity's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CorpBanca and subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles and instruction issued by the Superintendency of Banks and Financial Institutions. Other matters As discussed in note 12 to the consolidated financial statements, during 2012 the Bank acquired 91.93% of the shares of Banco Santander Colombia S.A. (currently Bank CorpBanca Colombia S.A.) and the 94.94% of the shares of its subsidiary Santander Investment Securities S.A. Comisionista de Bolsa (Currently CorpBanca Colombia S.A. Investment Trust) for an approximate amount of MM$557,612; and also acquired 94.5009% of the shares of Santander Investment Trust Colombia S.A. (currently Corpbanca Investment Trust Colombia S.A.) for an approximate amount of MCh$22,560. The aforementioned entities have been consolidated in these financial statements from the respective acquisition dates. The fair value of the identifiable assets and liabilities consolidated in these financial statements, as discussed in the notes to the consolidated financial statements, have been provisionally determined which under the requirements of IFRS 3 is permitted to use this provisional determination subject to changes within one-year period. Our opinion is not modified with respect to this matter. The accompanying financial statements have been translated into English for the convenience of readers outside of Chile. February 15, 2013 Santiago, Chile CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION
